Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 1 of 13




              Exhibit
                D
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 2 of 13



 1   THE TIDRICK LAW FIRM LLP
     STEVEN G. TIDRICK, SBN 224760
 2   JOEL B. YOUNG, SBN 236662
     1300 Clay Street, Suite 600                                        ELECTRONICALLY
 3   Oakland, California 94612
     Telephone: (510) 788-5100
                                                                            FILED
                                                                        Superior Court of California,
 4   Facsimile: (510) 291-3226                                           County of San Francisco
     E-mail:    sgt@tidricklaw.com                                          12/16/2019
 5   E-mail:    jby@tidricklaw.com                                      Clerk of the Court
                                                                           BY: DAVID YUEN
                                                                                      Deputy Clerk
 6   Attorneys for Objector RAYMOND CHO

 7                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8                                    COUNTY OF SAN FRANCISCO
 9
                                       UNLIMITED JURISDICTION
10
     CYNTHIA MARCIANO and DAVID                    Civil Case No. CGC-18-567869
11   CRISTINI, in their capacity as Private
     Attorney General Representatives,             ASSIGNED FOR ALL PURPOSES TO THE
12                                                 HONORABLE ETHAN P. SCHULMAN
                        Plaintiffs,
13                                                 MEMORANDUM OF POINTS AND
            v.                                     AUTHORITIES IN OPPOSITION TO
14                                                 MOTION FOR PRELIMINARY
     DOORDASH, INC.,                               APPROVAL OF CLASS ACTION
15                                                 SETTLEMENT
                        Defendant.
16                                                 Time: December 17, 2019
                                                   Time: 9:30 a.m.
17                                                 Dept.: 302

18

19

20

21

22

23

24

25

26

27

28
                                               1
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 3 of 13



 1                     MEMORANDUM OF POINTS AND AUTHORITIES

 2          Objector Raymond Cho (“Objector”) requests that the Court deny preliminary

 3   approval of the proposed class action settlement. Objector’s counsel, The Tidrick Law Firm

 4   LLP, represents Objector and approximately six thousand other current and former Doordash

 5   drivers, each of whom has made an individual arbitration demand against Doordash pursuant

 6   to a binding arbitration agreement. Objector believes that the settlement is unfair and should

 7   not be approved for numerous reasons, including without limitation for the reasons below.

 8   I.     The Proposed Settlement Violates Doordash’s Agreement With Its Drivers

 9          Doordash’s agreement with its Drivers states: “PLEASE REVIEW THIS

10   AGREEMENT CAREFULLY. IN PARTICULAR, PLEASE REVIEW THE MUTUAL

11   ARBITRATION PROVISION IN SECTION XI, AS IT REQUIRES THE PARTIES

12   (UNLESS YOU OPT OUT OF ARBITRATION AS PROVIDED BELOW) TO

13   RESOLVE DISPUTES ON AN INDIVIDUAL BASIS, TO THE FULLEST EXTENT

14   PERMITTED BY LAW, THROUGH FINAL AND BINDING ARBITRATION.” See

15   Decl. of Steven G. Tidrick, Esq. (“Tidrick Decl.”) ¶ 2 & Ex. A, at page 1 (emphasis in

16   original). The agreement further states: “To the extent allowed by applicable law, separate and

17   apart from the Mutual Arbitration Provision found in Section XI, CONTRACTOR agrees that

18   any proceeding to litigate in court any dispute arising out of or relating to this Agreement,

19   whether because CONTRACTOR opted out of the Arbitration Provision or any other reason,

20   will be conducted solely on an individual basis, and CONTRACTOR agrees not to seek to

21   have any controversy, claim or dispute heard as a class action, a representative action, a

22   collective action, a private attorney-general action, or in any proceeding in which

23   CONTRACTOR acts or proposes to act in a representative capacity (“Litigation Class Action

24   Waiver”). CONTRACTOR further agrees that no proceeding will be joined, consolidated, or

25   combined with another proceeding, without the prior written consent of all parties to any such

26   proceeding.” Id. at page 9, § XII (section entitled “LITIGATION CLASS ACTION

27   WAIVER”).

28          The agreement further states that it can be revoked or modified only by a writing
                                               2
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 4 of 13



 1   signed by both Doordash and the individual worker: “This Agreement . . . shall not be

 2   modified, altered, changed or amended in any respect, unless in writing and signed by both

 3   parties.” Id. at page 9, § XIV (1).

 4          The agreement provides the following mechanism for opting out of the arbitration

 5   provisions: “In order to opt out, CONTRACTOR must notify DOORDASH in writing of

 6   CONTRACTOR’s intention to opt out by sending a letter, by First Class Mail, to DoorDash,

 7   Inc., 901 Market Street, Suite 600, San Francisco, CA, 94131.” Id. at page 8, § XI (8).

 8          The settlement violates Doordash’s agreement with its drivers because, pursuant to the

 9   settlement, Doordash agrees to the certification of a class in court pursuant to California Code

10   of Civil Procedure § 382. See Settlement Agreement at page 15, lines 4-5.

11          The settlement also violates Doordash’s agreement with its drivers because it purports

12   to release the claims of individuals who take no action, whereas the arbitration agreement

13   requires: (1) action by the individual, acting individually, to bring and resolve claims; and/or

14   (2) a signed writing by the individual and the company to modify or revoke the agreement.

15          The settlement also violates Doordash’s agreement with its drivers because it purports

16   to release the claims of individuals through court action, rather than through arbitration.

17          The facts set forth above also show that the settlement is unfair to the individuals who

18   have relied upon the arbitration provisions in bringing claims against Doordash.

19          Accordingly, the Court should deny preliminary approval of the proposed settlement

20   on the grounds that it improperly and unfairly violates its agreement with its drivers, and the

21   Court should find that the members of the proposed settlement class cannot release any claims

22   without affirmatively taking action to opt-in to the settlement.

23   II.    The Approximately Six Thousand Clients of The Tidrick Law Firm LLP Should

24          Not Be Subject to the Settlement Agreement If They Do Not Make Claims

25          If an individual with a pending arbitration demand against Doordash does not make a

26   claim and does not opt out, there are no reasonable explanations other than mistake,

27   inadvertence, and/or confusion. In an attempt to prevent that unreasonable outcome, Doordash

28   should be willing to agree that any clients of The Tidrick Law Firm LLP who do not make
                                               3
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 5 of 13



 1   claims are not subject to the class action settlement agreement, and therefore will not release

 2   the claims that are the subject of their arbitration demands, regardless of whether any opt-out

 3   request is submitted. The rationale for this request should be obvious: If an individual with a

 4   pending arbitration demand against Doordash does not make a claim and does not opt out,

 5   there are no reasonable explanations other than mistake, inadvertence, and/or confusion.

 6          Plaintiff’s counsel’s firm, Lichten & Liss-Riordan, P.C., cannot reasonably disagree.

 7   Indeed, Lichten & Liss-Riordan, P.C. objected on similar grounds to the class action

 8   settlement in Camp v. Maplebear, Inc., Los Angeles Superior Court Case No. BC652216. In

 9   that case, Lichten & Liss-Riordan, P.C. stated: “unlike the Camp Plaintiffs, [Objector] Ms.

10   Busick has filed her claim in the proper forum, arbitration. Thus, this settlement seeks to

11   deprive the Massachusetts workers of the forum that they have a contractual right to –

12   arbitration – which Ms. Busick has used to their benefit in her case thus far. . . . [A]pproval of

13   the settlement should be denied with respect to the Massachusetts workers. These workers

14   should be permitted to proceed with the arbitration that Ms. Busick has brought on their

15   behalf. If the Court were to grant preliminary approval with respect to the rest of the case, the

16   Massachusetts subclass should simply be carved out of the settlement so as to allow Ms.

17   Busick to proceed on this subclass’ [sic] claims in the arbitration she has been pursuing.” See

18   Tidrick Decl. ¶ 3 & Ex. B (Proposed-Intervenor Donna Busick’s Objection to Class

19   Settlement, filed April 14, 2017) at 9:5-8, 11:8-11, and 15:12-16.

20   III.   The Release of FLSA Claims By Individuals Who Take No Action Is Unlawful

21          Objector’s position, as set forth in Section I above, is that the Court should not allow

22   members of the proposed settlement class to release any claims without affirmatively taking

23   action to opt-in to the settlement, because of the binding arbitration agreement. There are

24   additional reasons why the Court should not allow that with respect to claims under the

25   federal Fair Labor Standards Act (“FLSA”). Indeed, for the additional reasons below, it is

26   unfair, unreasonable, and unlawful that the proposed settlement purports to release the FLSA

27   claims of individuals who take no action.

28          The FLSA requires employers to pay an overtime rate of one and one-half times their
                                               4
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 6 of 13



 1   regular pay rate for hours worked over forty hours in a week. 29 U.S.C. § 207(a). Federal

 2   wage claims under the FLSA cannot be filed as a class action under Rule 23; instead, an

 3   aggrieved employee may bring a collective action on behalf of himself and other employees

 4   “similarly situated” based on an employer's failure to adequately pay overtime wages. 29

 5   U.S.C. § 216(b). The FLSA limits participation in a collective action to only individuals who

 6   take action to “opt in” to the suit. Id. (“No employee shall be a party plaintiff to any such

 7   action unless he gives his consent in writing to become such a party and such consent is filed

 8   in the court in which such action is brought.”).

 9          “A ‘collective action’ differs from a class action.” McElmurry v. U.S. Bank Nat.

10   Ass'n, 495 F.3d 1136, 1139 (9th Cir. 2007). In a class action brought under Rule 23, all

11   members of a certified class are bound by the judgment unless they opt-out of the suit. Id. In

12   contrast, in a collective action under the FLSA, only those claimants who affirmatively opt-in

13   by providing a written consent are bound by the results of the action. Id.

14          In light of the authorities above, courts have denied approval of class settlements

15   where, as here, they purport to release the FLSA claims of individuals who have not

16   affirmatively elected to participate in the lawsuit by filing a written consent form. See Tijero

17   v. Aaron Bros., Inc., 2013 WL 60464, at *8 (N.D. Cal. Jan. 2, 2013) (denying motion for

18   preliminary approval of class settlement and stating that “the Court finds that it is contrary to

19   § 216(b) to bind class members to a release of FLSA claims where, as here, the members have

20   not affirmatively elected to participate in the lawsuit by filing a written consent form”); Stokes

21   v. Interline Brands, Inc., 2014 WL 5826335, at *4 (N.D. Cal. Nov. 10, 2014) (denying motion

22   for preliminary approval of class settlement and stating: “FLSA claims are collective action

23   claims that require an affirmative opt-in by written consent on the part of claimants, whereas

24   Rule 23—as expressly structured here—operates on an opt-out basis.”); Kakani v. Oracle

25   Corp., 2007 WL 1793774, at *7 (N.D. Cal. 2007) (denying motion for preliminary approval

26   of class settlement, finding that settlement would violate the FLSA because it purported to

27   release the FLSA claims of all class members, whether or not they choose to affirmatively

28   join the action). See also Donatti v. Charter Commc’ns, LLC, 2012 WL 5207585, at *4-6
                                               5
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 7 of 13



 1   (W.D. Mo. Oct. 22, 2012) (holding that a class action settlement that proceeded on an opt out

 2   basis could not preclude later FLSA claims); Khanna v. Inter–Con Sec. Systems, Inc., 2012

 3   WL 4465558, at *2 (E.D. Cal. 2012) (“an employee must ‘opt-in’ to the FLSA action to be

 4   bound by its resolution”); La Parne v. Monex Deposit Co., 2010 WL 4916606, at *3 (C.D.

 5   Cal. 2010) (holding that “only class members who affirmatively ‘opt-in’ to the Settlement

 6   should be bound by the Settlement’s release of FLSA liability”); In re Bank of Am. Wage &

 7   Hour Employment Litig., 2013 WL 6670602, at *2 (D. Kan. Dec. 18, 2013) (“Because the

 8   settlement releases claims under the FLSA, class members are required to affirmatively opt-in

 9   to the settlement by signing and returning a consent form.”).

10          So too here, the Court should deny preliminary approval of the proposed settlement on

11   the grounds that it improperly purports to release the FLSA claims of individuals who have

12   not affirmatively elected to participate in the lawsuit by filing a written consent form.

13   IV.    The Court Should Reject the “Wet Ink” Requirement for Opt-Outs

14          As noted above, Objector’s counsel, The Tidrick Law Firm LLP represents Objector

15   and approximately six thousand other current and former Doordash drivers, each of whom has

16   made an individual arbitration demand against Doordash pursuant to the company’s binding

17   arbitration agreement. They should be allowed to easily opt out of the proposed settlement.

18   The proposed settlement has been designed, however, to suppress opt-outs. One way it does

19   so is by requiring that written requests for exclusion be signed with a “physical (‘wet ink’)

20   signature of the Settlement Class Member.” See Settlement Agreement ¶ 7.1, at page 26, lines

21   18-20 & Ex. 1 to Settlement Agreement (proposed notice) at page 7, § 13. That requirement is

22   illegal. It is designed to suppress opt-outs. It is unfair and unprecedented.

23              A. The “Wet Ink” Requirement Is Illegal

24          The proposed settlement violates state and federal law by purporting to deny legal

25   effect to electronic signatures.

26          Indeed, denying legal effect to an electronic signature violates California law. See Cal.

27   Civ. Code § 1633.7(b) (adopting the Uniform Electronic Transactions Act (“UETA”) and

28   stating that “[a] contract may not be denied legal effect or enforceability solely because an
                                               6
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 8 of 13



 1   electronic record was used in its formation”).

 2          Denying legal effect to an electronic signature also violates federal law. The Electronic

 3   Signatures in Global and National Commerce Act (“E-Sign Act”) states: “Notwithstanding

 4   any statute, regulation, or other rule of law (other than this subchapter and subchapter II), with

 5   respect to any transaction in or affecting interstate or foreign commerce—(1) a signature,

 6   contract, or other record relating to such transaction may not be denied legal effect, validity,

 7   or enforceability solely because it is in electronic form; and (2) a contract relating to such

 8   transaction may not be denied legal effect, validity, or enforceability solely because an

 9   electronic signature or electronic record was used in its formation.” 15 U.S.C. § 7001.

10          In accordance with the statutes cited above, courts have held that electronic and “wet

11   ink” signatures are equally valid. See Cintron v. Monterey Fin. Servs., Inc., 2018 WL

12   4908283, at *4 (D.N.J. Oct. 10, 2018) (rejecting argument that an arbitration agreement was

13   invalid because it “on the basis that the Contract contains an electronic signature rather than a

14   printed signature”); Gomez v. Rent-A-Ctr., Inc., 2018 WL 3377172, at *3 (D.N.J. July 10,

15   2018) (“The fact that this was an electronic rather than a physical signature does not create a

16   genuine dispute of fact as to whether [the party] signed the agreement.”). See also Tabliabue

17   v. J.C. Penney Corp., 2015 WL 8780577, at *2 (E.D. Cal. Dec. 15, 2015) (finding that an

18   electronic signature is sufficient to render a valid arbitration contract); Mikhak v. Univ. of

19   Phoenix, 2016 WL 3401763, at *7 (N.D. Cal. June 21, 2016) (stating that “[e]lectronic

20   signatures and clicking ‘Accept’ are valid means of expressing assent to a contract” and

21   holding that even without an electronic signature, clicking “Accept” on two separate

22   occasions constituted valid assent to a contract); Tagliabue v. J.C. Penney Corp., Inc., 2015

23   WL 8780577, at *2 and *4 (E.D. Cal. Dec. 15, 2015) (stating that “[c]ourts have long upheld

24   agreements where a contract was formed when a plaintiff clicked on a button to assent to an

25   agreement in which the terms themselves are accessed by a hyperlink” and holding that

26   “Plaintiff's argument that the contract is not enforceable because it does not contain his

27   physical signature is without foundation.”); Strain v. Murphy Oil USA, Inc., 2016 WL 540810,

28   at *3 (W.D. Mo. Feb. 9, 2016) (holding that electronic signature of arbitration agreement was
                                               7
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 9 of 13



 1   valid); Miller v. Quest Diagnostics, 85 F. Supp. 3d 1058, 1062 (W.D. Mo. 2015) (“Under the

 2   E–Sign Act, electronic signatures are presumptively valid”).

 3          In light of the above, the Court should find that the “wet ink” requirement is illegal

 4   and should deny preliminary approval of the proposed settlement on that basis.

 5              B. The “Wet Ink” Requirement Is Designed To Suppress Opt-Outs

 6          The wet signature requirement is designed to make it difficult and expensive for

 7   Objector’s counsel to assist their clients in preparing and submitting requests for exclusion.

 8          Objector’s counsel should be allowed to: (1) email their clients opt-out forms that the

 9   clients can sign electronically, and (2) mail printouts of those signed opt-out forms to the

10   settlement administrator. The “wet ink” requirement would prevent that.

11          Forcing Objector’s counsel to mail each of their approximately six thousand clients a

12   hardcopy document, which the client would then need to mail, would impose costs of about

13   $10,000 for envelopes and postage. It would suppress opt-outs. That is Doordash’s intention.

14          The Court should reject preliminary approval of the proposed settlement on the ground

15   that the “wet ink” requirement is designed to suppress opt-outs by individuals who have

16   already retained their own counsel to pursue their claims in arbitration.

17              C. The “Wet Ink” Requirement Is Unfair

18          Given that there is an online process for submitting claims, see Ex. 1 to Settlement

19   Agreement (proposed notice) at pages 6-7, § 13, the requirement that opt-outs be signed with

20   a “wet ink” signature is unfair, unduly burdensome, and unjustified. The only apparent

21   purpose is to impose burdens on people who want to opt out, and thus to deter opt outs.

22          The wet ink requirement is anachronistic. “[W]e live in a time when all manner of

23   commercial transactions are routinely cemented by electronic submission.” Dyson v. Stuart

24   Petroleum Testers, Inc., 308 F.R.D. 510, 517 (W.D. Tex. 2015) (quoting Mraz v. Aetna Life

25   Ins. Co., 2014 WL 5018862, at *5 (M.D. Pa. Oct. 7, 2014)). Indeed, Doordash regularly

26   conducts transactions electronically. Doordash accepts orders and payments from its

27   customers electronically. Doordash requires that its drivers (the proposed settlement class)

28   assent electronically to the “independent contractor agreement.”
                                               8
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 10 of 13



 1           The Court should ask Doordash these questions: If Doordash believes that “wet

 2   signatures” should be required for opt-outs, why does it accept electronic signatures in other

 3   contexts? Will it stipulate to an injunction requiring it to switch from electronic signatures to

 4   “wet signatures” in its business operations generally? And if not, why not?

 5           The Court should reject preliminary approval of the proposed settlement on the ground

 6   that the “wet ink” requirement is unfair.

 7               D. The “Wet Ink” Requirement Is Unprecedented

 8           Plaintiff’s counsel, the Boston-based law firm Lichten & Riordan, P.C., asserts that the

 9   proposed settlement “closely tracks a prior settlement with DoorDash, which was approved by

10   Judge Harold Kahn of this Court.” See Plaintiffs’ Reply in Support of Preliminary Approval

11   of Class Action Settlement in Response to Opposition of Non-Party Objector Robinson, filed

12   December 10, 2019, at page 1, lines 4-6. But that settlement did not require that requests for

13   exclusion be signed with “wet ink.” See Declaration of Steven G. Tidrick, Esq., ¶ 4 & Ex. C

14   (Amended Class Action Settlement Agreement and Release), § 7.1. To the contrary, the “wet

15   ink” signature requirement is new and unprecedented.

16           Plaintiff’s counsel Lichten & Riordan, P.C. implies that the Court of Appeal approved

17   of a wet ink signature requirement in Chavez v. Netflix, Inc., 162 Cal. App. 4th 43, 58-59

18   (2008). See Plaintiffs’ Reply in Support of Preliminary Approval of Class Action Settlement

19   in Response to Opposition of Non-Party Objector Robinson, filed December 10, 2019, at page

20   5, lines 8-11. In actuality, Chavez affirmed approval of a settlement in which individuals “had

21   to send a first-class letter in order to opt out,” but the question of whether the letter had to be

22   signed with “wet ink” (as opposed to signed electronically, and then printed and mailed) was

23   not presented to or addressed by the Court of Appeal. Id. at 58 & n.9.

24           In sum, the “wet ink” signature requirement is illegal, unfair, and unprecedented, and

25   for all those reasons, the Court should deny preliminary approval of the proposed settlement.

26   V.      The Court, Not the Settlement Administrator, Should Have The Final Say As To

27           The Validity of Opt-Out Requests

28           The proposed settlement states: “The Settlement Administrator, in its sole discretion,
                                               9
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 11 of 13



 1   shall determine whether a request for exclusion was timely and properly submitted. The

 2   Settlement Administrator’s decision shall be final, binding, and nonappealable.” See

 3   Settlement Agreement at page 27, ¶ 7.5. The Court should reject that provision. The Court

 4   should retain authority to determine the validity of a request for exclusion. See generally

 5   Silber v. Mabon, 18 F.3d 1449, 1454 (9th Cir. 1994) (“[T]he Ninth Circuit has recognized that

 6   the district court has discretion to extend a class member’s time to opt out”) (citing In re

 7   Gypsum Antitrust Cases, 565 F.2d 1123, 1128 (9th Cir. 1977)); Supermarkets General Corp.

 8   v. Grinnell Corp., 490 F.2d 1183, 1186 (2d Cir. 1974) (stating that a court has discretion to

 9   extend a class member’s time to opt out); In re Ins. Brokerage Antitrust Litig., 374 F. App’x

10   263, 266 (3d Cir. 2010) (“The District Court exercised reasonable discretion in extending the

11   “opt-out” deadline so that [class members] could be excluded from the class settlement and

12   thus pursue their state court litigation.”); Schoshinski v. City of Los Angeles, 9 Cal. App. 5th

13   780, 800 (2017) (“California courts may look to federal law when seeking guidance on issues

14   of class action procedure.”) (citing In re Tobacco II Cases, 46 Cal. 4th 298 (2009)).

15   VI.     If a Settlement Class Member Is Already Represented by Their Own Counsel,

16           Any Communications to that Individual Requesting “Clarification” Should Also

17           Be Sent to His or Her Counsel

18           The proposed class notice states: “If a Settlement Class Member submits both a Claim

19   and a Request for Exclusion from the Settlement, the Settlement Class Member will be given

20   an opportunity to clarify his or her response.” See Ex. 1 to Settlement Agreement (proposed

21   notice) at page 7, § 13. The proposed settlement provides no specificity as to how that would

22   occur. The vagueness on this point could result in improper interference with existing

23   attorney-client relationships. The proposed settlement should be required to specify that any

24   such requests for clarification: (1) shall not be oral, but rather in writing; (2) shall be sent by

25   the Settlement Administrator; (3) shall be mailed via certified mail; and (4) shall be mailed

26   simultaneously to the class member and to his or her counsel, if the individual is represented

27   by counsel. The proposed settlement should also be required to specify exactly what that

28   communication will say, so that the Court and the undersigned counsel can review it
                                              10
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 12 of 13



 1   beforehand to assess its appropriateness.

 2   VII.   If a Class Member Submits Both an Objection and a Request for Exclusion, the

 3          Class Member Should Be Given an Opportunity to Clarify His or Her Intention

 4          The proposed class notice states: “If a Settlement Class Member submits both an

 5   objection and a valid and timely Request for Exclusion, the Request for Exclusion will be

 6   accepted and the objection will be rejected.” See Ex. 1 to Settlement Agreement (proposed

 7   notice) at page 7, § 13. The Court should reject that provision. Any such individual should be

 8   given the opportunity to clarify his or her intention. Moreover, the proposed settlement should

 9   be required to specify that any such requests for clarification: (1) shall not be oral, but rather

10   in writing; (2) shall be sent by the Settlement Administrator; (3) shall be mailed via certified

11   mail; and (4) shall be mailed simultaneously to the class member and to his or her counsel, if

12   the individual is represented by counsel. The proposed settlement should also be required to

13   specify exactly what that communication will say, so that the Court and the undersigned

14   counsel can review it beforehand to assess its appropriateness.

15   VIII. The Subset of Settlement Class Members Who Are Already Represented by Their

16          Own Counsel Should Not Be Singled Out for More Aggressive Notice

17          The proposed settlement states: “The Settlement Administrator shall send any

18   Settlement Class Member who has initiated arbitration as of the signing date of this

19   agreement, in which the Settlement Class Member is asserting claims substantially similar to

20   the Settlement Class Members’ Released Claims, up to two additional notices.” See

21   Settlement Agreement at page 26, ¶ 6.12. That provision appears to be designed to interfere

22   with attorney-client relationships. The Court should reject it. Moreover, the Court should

23   require that if the Settlement Administrator receives an individual’s request for exclusion, the

24   Settlement Administrator shall cease any further communications with that individual.

25   IX.    Plaintiffs Should Be Required to File Any Motion for Attorneys’ Fees and Service

26          Awards At Least Fourteen (14) Days Before the Deadline for Objections

27          Plaintiffs’ Proposed Order at paragraph 14 allows Plaintiffs’ counsel to file a motion

28   for attorneys’ fees and service awards after the deadline for objections. That is unfair. It
                                              11
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
     Case 3:19-cv-07545-WHA Document 166-4 Filed 01/30/20 Page 13 of 13



 1   denies class members a full and fair opportunity to examine and oppose any such motions

 2   and/or opt out of the settlement based on the information in such motions. See In re Mercury

 3   Interactive Corp. Sec. Litig., 618 F.3d 988, 995 (9th Cir. 2010) (holding that “a schedule that

 4   requires objections to be filed before the fee motion itself is filed denies the class the full and

 5   fair opportunity to examine and oppose the motion”); Bell v. Consumer Cellular, Inc., 2016

 6   WL 3063870, at *4 (D. Or. May 31, 2016) (denying motion for preliminary approval of class

 7   settlement and holding that “the deadline for objections must be set at least two weeks after

 8   class counsel’s motion for attorney’s fees and costs is filed with the Court and made

 9   accessible online to class members”) (emphasis added); Abante Rooter & Plumbing, Inc. v.

10   Pivotal Payments Inc., 2018 WL 8949777, at *5 (N.D. Cal. Oct. 15, 2018) (granting motion

11   for final approval of class settlement and noting that “Plaintiff’s motion for attorneys’ fees

12   was filed and posted on the settlement website at least thirty days before the deadline to

13   object”) (emphasis added).

14          The above-described procedure (i.e., requiring that at least 14 days before the deadline

15   for objections, class members have access to any motions for attorneys’ fees and service

16   awards) is commonplace in California state courts. Indeed, Plaintiff’s counsel’s firm, Lichten

17   & Liss-Riordan, P.C., recently followed that procedure in a case in San Francisco Superior

18   Court. See Tidrick Decl. ¶ 5 & Ex. D (Order of April 17, 2018, at pages 5-7 & ¶ 18) (stating

19   that “Settlement Class Counsel shall file their Fee Application and request for a service award

20   for the Class Representative no later than August 1, 2018. This date is at least 14 days prior to

21   the deadline for submitting requests for exclusion and objections.”).

22   DATED: December 13, 2019                        Respectfully submitted,

23                                                   THE TIDRICK LAW FIRM LLP

24

25                                             By:
                                                     _________________________________________________________________________


26                                                   STEVEN G. TIDRICK, SBN 224760
                                                     JOEL B. YOUNG, SBN 236662
27
                                                     Attorneys for Objector RAYMOND CHO
28
                                              12
     MEMO. OF POINTS AND AUTHORITIES IN OPPOSITION TO MOTION FOR PRELIMINARY APPROVAL
        OF CLASS ACTION SETTLEMENT — Marciano et al. v. Doordash, Inc., Case No. CGC-18-567869
